Citation Nr: 0725454	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the proper amount of VA compensation benefits was 
paid and due.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision rendered by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA)


FINDINGS OF FACT

1.  The veteran received waivers of indebtedness resulting 
from overpayment of pension benefits in the amounts of 
$31,777 in April 1997 and $1062 in February 1998.

2.  By rating actions dated in July 2002 and May 2003, the 
veteran's combined service-connected disability rating was 
increased resulting in a retroactive award of VA disability 
compensation effective from June 1986.  

3.  For the period from July 1986 to October 2003, the 
veteran was due $300,840 in VA disability compensation.  
During that time, he received $332,325.05 in VA compensation.  


CONCLUSION OF LAW

The veteran was awarded the proper amount of VA compensation 
for the period from June 1986 to October 2003.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.963 (2006), M21-1MR, Part 
III, Subpart vi, 2.C.15.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its November 2004 statement of the case (SOC).  
He requested a personal hearing in this matter and said 
hearing has been accomplished.  He has provided written 
statements in support of his claim, and his representative 
submitted written correspondence on his behalf.  The Board 
finds that he has been adequately notified of the relevant 
statutes and regulations and has been given the opportunity 
to submit any additional evidence he might have to support 
his claim. Accordingly, the Board will address the merits of 
his claim.


Evidentiary Background

The record reflects that the veteran was awarded service 
connection for laceration scars of the right shoulder in June 
1987.  A noncompensable disability evaluation was assigned 
effective from June 1986.  A subsequent rating decision in 
March 1989 increased the disability evaluation for the scars 
to 10 percent, effective from December 1988.  This was his 
only service connected disability rating at that time.  

The veteran was subsequently awarded nonservice-connected 
pension benefits in a November 1993 rating decision.  In July 
1994, an overpayment of VA pension benefits in the amount of 
$6,722 was created due to prior unreported family income.  
The veteran's request for a waiver of this indebtedness was 
denied in January 1995.  

In September 1996, the RO informed the veteran of a proposal 
to reduce his monthly pension benefit due to his wife's 
unreported income in 1994 and 1995.  Subsequent action was 
taken in January 1997 to reduce the veteran's pension 
benefit.  This action resulted in an overpayment of pension 
benefits of $31,777.  In April 1997, the Committee on Waivers 
and Compromises (Committee) of the Waco RO issued a decision 
waiving the $31,777 overpayment of VA pension benefits. 

In July 1997, the RO proposed another reduction in the 
veteran's VA benefits due to unreported income from his wife 
beginning in December 1996.  Thereafter, in September 1997, 
the RO took action to reduce the pension award resulting in 
an overpayment of VA pension benefits in the amount of $1062.  
The veteran's request for a waiver of this overpayment was 
granted by the Committee in February 1998.  

Due to information reported in an Eligibility Verification 
Report, the RO amended the veteran's pension benefits in 
April 1998.  Thereafter, in July 1998, the veteran elected to 
receive service-connected disability benefits rather than 
nonservice connected pension benefits.  The RO implemented 
this request, effective July 1, 1998.  Based on additional 
reported income from the veteran's wife for 1996, 1997, and 
1998, the RO in June 1999, determined that, effective January 
1998, service-connected compensation would be a greater 
benefit than income-based pension.  Thus, an adjustment to 
his monthly entitlement was proposed.  

By rating action in July 2002, service connection was granted 
for porphyria cutanea tarda, evaluated as 10 percent 
disability, effective September 14, 2000, and for diabetes 
mellitus with peripheral neuropathy, evaluated as 40 percent 
disabling, effective February 3, 1994.  This action increased 
the veteran's combined service-connected disability 
evaluation from 10 percent to 50 percent, effective from 
February 3, 1994.  

Thereafter, the veteran requested an audit of all VA benefits 
paid and payable for the period from 1997 to October 2002.  
The RO responded by completing an audit showing that the 
veteran had been paid $ 101,128 from March 1993 through 
October 1, 2002.  During that time, he was due $68,289.  The 
overpayment of $32,839 was accounted for in the April 1997 
waiver of $31,777 and the February 1998 waiver of $1062.  

By rating action in May 2003, the RO awarded an earlier 
effective date of June 25, 1986, for the veteran's service 
connected diabetes mellitus.  This disability was assigned 
disability evolutions of 40 percent from June 25, 1986; 60 
percent from July 8, 1993; and 100 percent from July 1, 1997.  
In addition, the RO assigned a 100 percent disability 
evaluation for a cerebrovascular accident associated with 
diabetes mellitus from December 24, 1996, to July 1, 1997.  
These actions resulted in a combined service connected 
disability rating of 40 percent from June 25, 1986; 50 
percent from December 1, 1988; 60 percent from July 8, 1993; 
and 100 percent from December 24, 1996.  In addition, the RO 
awarded a total disability rating due to individual 
unemployability (TDIU) for the period from July 9, 1993, to 
December 24, 1996.  The veteran was also awarded Special 
Monthly Compensation at the S-1 rate from December 24, 1996 
to July 1, 1997 and K-1 rate from March 10, 1997.  The 
veteran was informed of the adjustment to his monthly 
entitlement amounts in a June 2003 letter.

Thereafter, the veteran requested another audit of the 
amounts paid and due from the period of July 1, 1986 to May 
1, 2003.  The RO responded by completing an audit showing 
that the veteran had been paid $332,325.05 from April 1989 
through October 1, 2003.  During that time, he was due 
$300,840.  


Analysis

The veteran contends that the amount of money that he 
received following the July 2002 and May 2003 rating actions 
that increased his combined service-connected disability 
evaluation was incorrect.  He essentially contends that it 
was improper for VA to offset his disability compensation by 
the amounts of the overpayments in pension benefits that were 
waived in April 1997 and February 1998.  

Under pertinent VA law, VA may waive recovery of an 
overpayment of VA benefits if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person who received the benefits, and if recovery of the debt 
would be against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963.  However, the VA adjudication manual 
M21-1MR, Part III, Subpart vi, 2.C.15, provides that "if a 
subsequent award is processed covering the same period for 
which the waiver is granted, the claimant is entitled to any 
lump-sum retroactive payments covering that period minus the 
amount previously paid." (Emphasis in original).  The 
explanation for this reduction in the retroactive lump sum 
payment is that a waived amount cannot be paid again because 
that would represent a duplicate payment of benefits.  

As shown in the October 2003 audit, the veteran was due 
$300,840 from April 1998 to October 2003.  During that time, 
he actually received $332,325.05 in VA disability benefits.  
There is no legal basis for the veteran to receive additional 
monetary payment for the indebtedness that was previous 
waived.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[in a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law].  Based on the 
foregoing, the Board concludes that the veteran received the 
appropriate amount of VA compensation during the period from 
April 1998 to October 2003.  


ORDER

The veteran's appeal is denied.  



____________________________________________
Holly E. Moehlmann
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


